Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendments dated 6-20-19 and 6-26-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,368,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the ‘481 patent are substantially similar to claims 1-12, 14 and 29-35 of the present application.

Conclusion


The following patents are cited to further show the state of the art with respect to plant growing methods/systems in general:
	U.S. Pat. No. 4,992,942 to Bauerle et al. – shows plant growing method
	U.S. Pat. No. 5,870,689 to Hale et al. – shows plant growing method
	U.S. Pat. No. 5,878,371 to Hale et al. – shows plant growing method
	U.S. Pat. No. 6,141,614 to Janzen et al. – shows plant growing method
	U.S. Pat. No. 6,505,146 to Blackmer – shows plant growing method
	U.S. Pat. No. 6,751,576 to Hall et al. – shows plant growing method
	U.S. Pub. No. 2006/0074560 to Dyer et al. – shows plant growing method
	U.S. Pat. No. 8,055,562 to Gugaliya et al. – shows plant growing method
	U.S. Pub. No. 2015/0040473 to Lankford – shows plant growing method
	U.S. Pat. No. 9,113,590 to Johnson – shows plant growing method
	U.S. Pat. No. 9,489,576 to Johnson et al. – shows plant growing method
	U.S. Pat. No. 9,668,420 to Anderson et al. – shows plant growing method

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643